Case 0:19-cv-63125-RS Document 23 Entered on FLSD Docket 06/10/2020 Page 1 of 13




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                     CASE NO.: 19-cv-63125-RS

  ANDREA ARROYO,

                 Plaintiff,

  vs.


  NEXUS SERVICES OF VIRGINIA,
  INC., a foreign corporation,

           Defendant.
  ________________________/

                                  SECOND AMENDED COMPLAINT

                Plaintiff, ANDREA ARROYO (“Plaintiff”), by and through the undersigned counsel,

  hereby sues Defendant, NEXUS SERVICES OF VIRGINIA, INC. (“Defendant”), and in support

  avers as follows:

                                      GENERAL ALLEGATIONS

  1. This is an action by the Plaintiff for damages exceeding $30,000 excluding attorneys’

        fees or costs for breach of agreement and violations under the Employee Retirement Income

        Security Act of 1974 (“ERISA”).

  2. This Court has jurisdiction over Plaintiff’s ERISA claims pursuant to 29 U.S.C. § 1003.

  3. This Court has supplemental jurisdiction over the breach of agreement claim because they

        arise from the same case or controversy as Plaintiff’s ERISA claims pursuant to 29 U.S.C. §

        1003.

  4. Plaintiff was at all times relevant to this action, and continues to be, a resident of Wildomar,

        California. However, Plaintiff traveled frequently to Florida to perform her job duties for

        Defendant.

                                                   1
Case 0:19-cv-63125-RS Document 23 Entered on FLSD Docket 06/10/2020 Page 2 of 13




  5. Venue is proper in the Southern District of Florida because Defendant conducted and

     continues to conduct business in the Southern District of Florida. Defendant has fifteen (15)

     different office locations nationwide, including one office in Broward County, Florida.

     Defendant also advertises this office to the general public on its website and is authorized to

     do business in Florida.

  6. Additionally, Venue is proper pursuant to 28 U.S.C. § 1391(b) and (c); and because Defendant

     is subject to personal jurisdiction herein.

  7. Plaintiff has retained the undersigned counsel in order that Plaintiff’s rights and interests may

     be protected. Plaintiff has become obligated to pay the undersigned a reasonable attorney’s

     fee.

  8. Declaratory, injunctive, legal and equitable relief sought pursuant to the laws set forth

     above together with attorneys’ fees, costs and damages.

  9. All conditions precedent for the filing of this action before this Court have been previously

     met, including the exhaustion of all pertinent administrative procedures and remedies.

                     FACTUAL ALLEGATIONS COMMON TO COUNT I.

  10. Plaintiff performed work for Defendant from January 2014 until February 2017. Throughout

     her employment with Defendant, Plaintiff held three different positions. Plaintiff worked as

     a Case Manager, a West Coast Regional Manager, and as an Auditor.

  11. From on or about January 27, 2014 until on or about March 2015, Plaintiff worked as a Case

     Manager. Plaintiff worked for Defendant for a year until they made her sign any

     employment agreement, which was signed around on or about February 2015.

  12. Plaintiff’s duties as a Case Manager included assisting new and existing clients by serving as

     a Libre by Nexus Field Ambassador. As a Case Manager, Plaintiff was responsible for



                                                   2
Case 0:19-cv-63125-RS Document 23 Entered on FLSD Docket 06/10/2020 Page 3 of 13




     picking up released detainees from detention centers across South Florida.

  13. Plaintiff worked sixty (60) to sixty-five (65) hours per week as a Case Manager and had an

     express agreement with Defendant where she was paid a base salary plus commissions

     (“productivity pay”).

  14. As a Case Manager, Plaintiff submitted an online form in order to request her commissions.

  15. During this time, Defendant paid Plaintiff her salary and her productivity pay, in full.

  16. Following this, on or about March 2015, Plaintiff was promoted to the position of West

     Coast Regional Manager and entered into an express agreement with Defendant where she

     was paid a base salary plus the productivity pay of a Regional Manager, which was higher

     than that of a regular Case Manager.

  17. As a Case Manager, Plaintiff would earn twenty dollars ($20.00 USD) for every program

     payment. However, as a West Coast Regional Manager, Plaintiff was supposed to earn

     double productivity pay, forty dollars ($40.00 US) per program payment.

  18. As a West Coast Regional Manager, Plaintiff oversaw employees by reviewing regional

     offices’ procedures while also continuing to perform her Case Manager duties.

  19. During her time as West Coast Regional Manager, Plaintiff continued working sixty (60) to

     sixty-five (65) hours per week.

  20. On or about March 2016, Plaintiff started asking Defendant, specifically David See (“Mr.

     See”), Plaintiff’s Supervisor, when she was going to be paid her Regional Manager

     productivity pay, which they had neglected to pay her since she was promoted to this

     position.

  21. Mr. See told Plaintiff she had to “submit a request” for her productivity pay. However, at the

     time, Defendant did not have a procedure in place for Regional Managers to submit their



                                                   3
Case 0:19-cv-63125-RS Document 23 Entered on FLSD Docket 06/10/2020 Page 4 of 13




     productivity pay.

  22. It was not until Defendant’s Standard Operating Procedures Manual was updated by

     Defendant in June 2016, that Defendant included provisions for how to submit productivity

     pay request forms and when they had to be submitted.

  23. It was at this time that Defendant, through a social media website called “group-me,” would

     announce instances where employees could achieve double and triple productivity pay.

  24. After Plaintiff’s complaints went unheard, on or about March 2016, Plaintiff went directly to

     Richard Moore (“Mr. Moore”), CEO and Co-Owner of Defendant, and asked him why she

     was not being paid her productivity pay.

  25. In Mr. Moore’s office, Plaintiff advised him that she was owed $14,000.00 in productivity

     payments from her time working as West Coast Regional Manager.

  26. Mr. Moore told Plaintiff that he could not pay her this amount. However, at no point did Mr.

     Moore deny that Plaintiff was owed these payments, nor that she was owed this amount.

  27. Instead, Mr. Moore told Plaintiff that he could only give her $5,000.00. This was a material

     breach of Plaintiff’s express agreement with Defendant.

  28. As a result of this material breach, Plaintiff is currently owed nine-thousand dollars

     ($9,000.00 USD) in commissions that were earned during her time as West Coast Regional

     Manager.

                 FACTUAL ALLEGATIONS COMMON TO COUNTS II& III

  29. On or about June 2016, as a result of the number of hours that she was working, Plaintiff

      went from West Coast Regional Manager to a new position created for Plaintiff, an Auditor.

  30. During this time, on or about late October of 2016, Plaintiff became aware that her

      insurance premium was not being paid by Defendant.



                                                   4
Case 0:19-cv-63125-RS Document 23 Entered on FLSD Docket 06/10/2020 Page 5 of 13




  31. From the beginning of her employment with Defendant, two-hundred dollars ($200.00

     USD) were deducted per week from Plaintiff’s paycheck to pay for her insurance premium

     and 401(k).

  32. Upon notice of Defendant’s illegal activity, Plaintiff went to management to complain

     about her insurance premium not being paid although the money was being deducted from

     her paycheck each week.

  33. The following year on or about January 2017, Plaintiff requested leave for a personal injury

     that she suffered when she pulled a muscle.

  34. During Plaintiff’s medical leave, Plaintiff visited her doctor for her injury and was made

     aware that Defendant had still not been paying her insurance premium. Plaintiff was forced

     to pay for her doctor visits out of pocket.

  35. Because of Defendant’s failure to pay Plaintiff’s insurance premium, Plaintiff has

     accumulated thousands of dollars in hospital bills.

  36. These hospital bills were sent to collections and as a result have severely damaged

     Plaintiff’s credit.

  37. To make matters worse, on or about January 3rd, 2017, Defendant gave Plaintiff a paycheck

     in the amount of $622.87 that was returned by her bank for insufficient funds in

     Defendant’s account.

  38. Defendant gave Plaintiff a check knowing that it had no funds in its account, and thus

     would not clear, a violation of Florida Statute §832.05.

  39. Towards the end of January 2017, Plaintiff continued seeing money being deducted from

     her paychecks but not being used to pay her insurance premium nor fund her 401(k), she

     immediately contacted Mr. Moore for the second time. Plaintiff advised Mr. Moore that



                                                   5
Case 0:19-cv-63125-RS Document 23 Entered on FLSD Docket 06/10/2020 Page 6 of 13




     Defendant was not paying her health insurance nor for her 401(k).

  40. It was after this complaint to management that Plaintiff began to be accused of coercing

     other employees to resign. Plaintiff was followed on multiple occasions by agents of

     Defendant and was even recorded by Defendant without her consent in violation of

     California Penal Code § 632.

  41. On or about February 2017, Plaintiff again complained to Defendant regarding their failure

     to pay for her insurance premiums and the insurance premiums of other employees at the

     company.

  42. It was around this time that Plaintiff was told by Defendant and/or its agents that they were

     beginning to “question her loyalty to the company.”

  43. On or about February 25th, 2017, while on approved medical leave, Plaintiff was told to

     meet representatives of Defendant at a restaurant. Plaintiff met with Erik Schneider (“Mr.

     Schneider”), Chief Risk Officer of Defendant.

  44. At this meeting Plaintiff was terminated for her repeated complaints to management

     regarding Defendant’s failure to pay her productivity pay, her insurance premiums and her

     401(k).

  45. Defendant’s failure to pay out insurance premiums throughout 2016 and 2017 led to the

     U.S. Department of Labor’s Employee Benefits Security Administration opening up an

     investigation into Defendant’s employment practices.

  46. In addition to terminating Plaintiff, Defendant further retaliated against Plaintiff by suing

     her, along with several other former employees, claiming damages up to $700,000.00 for

     allegedly starting a competitor company with former employees. This case was dismissed

     with Prejudice.



                                                   6
Case 0:19-cv-63125-RS Document 23 Entered on FLSD Docket 06/10/2020 Page 7 of 13




  47. Further, after unlawfully terminating Plaintiff, and after suing her for no reason other than

      retaliation for engaging in protected activity, Defendant’s fought Plaintiff’s application for

      unemployment.

  48. Defendant’s appealed Plaintiff’s unemployment request to the California Unemployment

      Insurance Appeals Board, claiming that Plaintiff “had been discharged due to misconduct.”

  49. Plaintiff ultimately won the appeal, and in the Judge’s ruling he supplemented the

      Administrative Law Judge’s findings of fact by adding the following:

        “The claimant was discharged while she was on medical leave because she declined to
        provide the employer with information that the claimant had privately obtained
        concerning the employer’s failure to fund the claimant’s medical insurance benefits,
        including the name of the attorney assisting the claimant with that matter and the names
        of former employees who had encountered the same difficulty. The claimant’s refusal to
        provide that information did not violate a duty that the claimant owed the employer. The
        employer’s alleged dissatisfactions concerning the claimant’s attendance concerned
        instances when the claimant was absent due to illness.”

  50. Any reason proffered by Defendant for the adverse employment action, including

      allegations of misconduct, is mere pretext for unlawful retaliation.

  51. This is substantiated by the California Unemployment Insurance Appeals Board’s finding

      that Defendant “failed to sustain its burden of proving that the claimant was discharged for

      misconduct.”


                                               COUNT I
                                         Breach of Agreement

  52. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 28 of

      this complaint as if set out in full herein.

  53. Defendant breached its agreement with Plaintiff by failing to pay the amount due to Plaintiff

     for services provided and performed under their agreement, and by not properly paying




                                                     7
Case 0:19-cv-63125-RS Document 23 Entered on FLSD Docket 06/10/2020 Page 8 of 13




     Plaintiff for all hours worked in violation of the laws of the United States and the State of

     Florida.

  54. Specifically, Defendant breached the agreement entered into between Plaintiff and Defendant

     to pay Plaintiff commissions (“productivity pay”) earned throughout her time as West Coast

     Regional Manager.

  55. Any agreement entered into between Plaintiff and Defendant is in the possession of Defendant,

     including the online portal used for employees to input their commissions earned on a case by

     case basis, and any employment agreement entered into while Plaintiff worked as a West Coast

     Regional Manager from March 2015 through June 2016.

  56. Plaintiff suffered damages as a result of Defendant’s breach of said agreement.

  WHEREFORE, Plaintiff seeks damages from Defendant for breach of agreement, exclusive of

  pre-judgment interest, costs, and attorneys’ fees and any and all other relief that this Honorable

  Court deems just and proper.



                                             COUNT II
                                          ERISA Interference
  57. Plaintiff re-adopts each and every general and factual allegation as stated in paragraphs 1

     through 9 and 29 through 51 above as if set out in full herein.

  58. ERISA § 502(a)(1)(B) provides the causes of action by which participants and beneficiaries

     can challenge benefit claims and denials. 29 U.S.C. § 1132(a)(1)(B).

  59. ERISA § 510 provides that, “It shall be unlawful for any person to discharge, fine, suspend,

     expel, discipline, or discriminate against a participant or beneficiary for exercising any right to

     which he is entitled under the provisions of an employee benefit plan…or for the purpose of




                                                   8
Case 0:19-cv-63125-RS Document 23 Entered on FLSD Docket 06/10/2020 Page 9 of 13




     interfering with the attainment of any right to which such participant may become entitled

     under the plan....”

  60. Plaintiff is a participant or beneficiary as defined in 29 U.S.C. § 1002 et seq. and is a protected

     individual under ERISA §510.

  61. Plaintiff participated in an employee benefit plan as defined in 29 U.S.C. § 1002 (3) et seq...

     Furthermore, the employee benefits plan(s) was established or maintained by the employer

     and/or employee organizations engaged in commerce or in any industry affecting commerce.

  62. The employee benefit plan in which Plaintiff participated in does not fall within the exceptions

     provided by 29 U.S.C. §§ 1003 (b) and (c).

  63. Defendant subjected Plaintiff to adverse employment action and/or disparate treatment for the

     purpose of interfering with and/ or depriving Plaintiff’s rights and/or benefits under ERISA.

  64. Plaintiff suffered damages as a result of Defendant’s adverse employment action and/or

     disparate treatment, to wit the deprivation of Plaintiff’s retirement and/or health benefits plan.

  65. By the conduct described above, Defendant has engaged in interference and/or discrimination

     against Plaintiff, to wit Defendant terminated Plaintiff in advance of the vesting of employee

     benefit plans with the intent to avoid contributing and or paying out the employee benefit plans,

     specifically Plaintiff’s retirement and/or health benefits plan.

  66. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s protected

     rights. Defendant and its supervisory personnel were aware that interference on Plaintiff’s

     employee benefit plan was unlawful but acted in reckless disregard of the law.

  67. At all times material hereto, the employees exhibiting adverse actions towards Plaintiff

     possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s employment

     with the Defendant.



                                                    9
Case 0:19-cv-63125-RS Document 23 Entered on FLSD Docket 06/10/2020 Page 10 of 13




  68. Defendant retained all employees who exhibited adverse actions toward the Plaintiff and did

     so despite the knowledge of said employees engaging in adverse actions.

  69. As a result of Defendant’s adverse actions, as alleged herein, Plaintiff has been deprived of

     rights and is entitled to relief.

  70. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

     representatives, and the Defendant’s failure to make prompt remedial action to prevent adverse

     employment action against the Plaintiff, deprived the Plaintiff of statutory rights under federal

     law.

  71. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

     damages as a result of Defendant’s discriminatory practices unless and until this Honorable

     Court grants relief.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:
         A. Adjudge and decree that Defendant has violated the ERISA, and has done so willfully,

             intentionally, and with reckless disregard for Plaintiff’s rights;

         B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

             adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

             employment practices described herein;

         C. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

             full benefits Plaintiff would have had Plaintiff not been discriminated against by

             Defendant, or in lieu of reinstatement, award front pay;

         D. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.



                                                   10
Case 0:19-cv-63125-RS Document 23 Entered on FLSD Docket 06/10/2020 Page 11 of 13




                                                Count III
                                         Retaliation under ERISA
  72. Plaintiff re-adopts each and every factual allegation as stated in paragraphs1 through 9 and 29

     through 51 of this complaint as if set out in full herein.

  73. At all times material hereto, Defendant failed to comply with ERISA, which provides, in

     relevant part: “It shall be unlawful for any person to discharge, fine, suspend, expel, discipline,

     or discriminate against a participant or beneficiary for exercising any right to which he is

     entitled under the provisions of an employee benefit plan, this subchapter, section 1201 of this

     title, or the Welfare and Pension Plans Disclosure Act.” Section 510 of ERISA, 29 U.S.C. §

     1140.

  74. At all relevant times aforementioned, including at the time of Plaintiff’s termination,

     Defendant, was aware of Plaintiff’s rights as an employee, under ERISA.

  75. Defendant’s termination of Plaintiff’s employment was directly and proximately caused by the

     Defendant’s unjustified retaliation for Plaintiff exercising her rights as a beneficiary.

  76. As a direct and proximate result of the Defendant’s intentional conduct, Plaintiff suffered

     serious economic losses, physical injury, as well as mental pain and suffering.

  77. Any allegedly justified reason for Plaintiff’s termination asserted by Defendant is a mere

     pretext for the actual reason for termination—Plaintiff’s complaints and objections to

     Defendant’s failure to abide by the ERISA laws.

  78. The Defendant’s actions were malicious and were recklessly indifferent to the Plaintiff’s rights

     pursuant to the ERISA, which protects an employee from retaliation for exercising their rights

     under an employee benefit plan.

  79. The aforementioned actions of Defendant were done wantonly, willfully, maliciously and with

     reckless disregard of the consequences of such actions.



                                                   11
Case 0:19-cv-63125-RS Document 23 Entered on FLSD Docket 06/10/2020 Page 12 of 13




  WHEREFORE, Plaintiff respectfully requests that this court order the following:

         A. Adjudge and decree that Defendant has violated the ERISA, and has done so willfully,

            intentionally, and with reckless disregard for Plaintiff’s rights;

         B. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

            compensatory damages, benefits' adjustment, and prejudgment interest at amounts to

            be proved at trial for the unlawful employment practices described herein;

         C. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

            full benefits Plaintiff would have had Plaintiff not been discriminated against by

            Defendant, or in lieu of reinstatement, award front pay;

         D. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

            circumstances.




                                (space left intentionally blank)




                                                  12
Case 0:19-cv-63125-RS Document 23 Entered on FLSD Docket 06/10/2020 Page 13 of 13




                                            JURY DEMAND

  Plaintiff demands trial by jury of all issues triable as of right by jury.

          Dated: June 10th, 2020
                                                          Respectfully submitted,




                                                          /s/ Daniel J. Bujan Esq.
                                                           Peter M. Hoogerwoerd, Esq.
                                                           Florida Bar No.:188239
                                                           pmh@rgpattorneys.com
                                                           Daniel J. Bujan, Esq.
                                                           Florida Bar No.:1017943
                                                           Dbujan@rgpattorneys.com
                                                          REMER & GEORGES-PIERRE, PLLC
                                                          44 West Flagler Street, Suite 2200
                                                          Miami, FL 33130
                                                          Telephone: (305) 416-5000
                                                          Facsimile: (305) 416-5005




                                                     13
